Judgments unanimously affirmed. Memorandum: Defendant contends that the court erred in permitting a prosecution witness to read defendant’s written statement to the jury before it had been offered into evidence. Defendant’s general objection failed to preserve the issue for our review (see, People v Balls, 69 NY2d 641; People v Tarbell, 167 AD2d 902, lv denied 77 NY2d 883). Were we to reach the merits, we would conclude that defendant was not prejudiced thereby because the statement was later received in evidence and read to the jury. Defendant also failed to preserve for our review his contention that the court erred in failing to redact defendant’s written statement to delete reference to á prior bad act, and we decline to reach that issue in the interest of justice (see, CPL 470.15 [6]). We find the sentence neither harsh nor excessive. (Appeal from Judgments of Oneida County Court, Buckley, J. — Manslaughter, 1st Degree.) Present — Denman, P. J., Pine, Fallon, Callahan and Davis, JJ.